Citation Nr: 0402109	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-14 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, claimed as secondary to herbicide 
exposure.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for acute 
intermittent porphyria, claimed as secondary to herbicide 
exposure.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lung disability, claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen the veteran's claims.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).  Accordingly, the issues have been rephrased as noted 
on the title page of this decision.  

Finally, the Board notes that in March 2001, the veteran 
requested service connection for a prostate disorder.  This 
matter has not been addressed in a rating decision and is 
hereby referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO denied 
entitlement to service connection for porphyria, peripheral 
neuropathy, and a lung disability as a result of exposure to 
herbicides.  The veteran did not perfect a timely appeal of 
that determination.  

2.  Evidence received since the January 1998 rating decision 
is not, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of entitlement to service connection for peripheral 
neuropathy.  

3.  Evidence received since the January 1998 rating decision 
is not, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of entitlement to service connection for acute intermittent 
porphyria.

4.  Evidence received since the January 1998 rating decision 
is not, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of entitlement to service connection for a lung disability.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision, which denied 
entitlement to service connection for peripheral neuropathy, 
porphyria, and a lung disability as a result of exposure to 
herbicides, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the January 1998 rating decision 
in connection with the claim of entitlement to service 
connection for peripheral neuropathy, claimed as secondary to 
herbicide exposure, is not new and material, and the 
veteran's claim for this benefit has not been reopened.  
38 U.S.C.A. §§ 5103, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159 (2001).

3.  Evidence received since the January 1998 rating decision 
in connection with the claim of entitlement to service 
connection for acute intermittent porphyria, claimed as 
secondary to herbicide exposure, is not new and material, and 
the veteran's claim for this benefit has not been reopened.  
38 U.S.C.A. §§ 5103, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159 (2001).

4.  Evidence received since the January 1998 rating decision 
in connection with the claim of entitlement to service 
connection for a lung disability, claimed as secondary to 
herbicide exposure, is not new and material, and the 
veteran's claim for this benefit has not been reopened.  
38 U.S.C.A. §§ 5103, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The intended effect of the new regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of applicable legislation in regard to the 
veteran's claims.  The record contains service medical 
records, VA examination reports, and private treatment 
records.  No additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the veteran with his claims.  38 C.F.R. 
§ 3.159 (2001).

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision and statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Additionally, a November 
2001 letter from the RO notified the veteran of the enactment 
of the VCAA.  The RO informed the veteran of what evidence 
was necessary to establish entitlement, what evidence was 
needed from him, and what he could do to help his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
also informed the veteran of where and when to send any 
additional evidence to VA.  In Pelegrini v. Principi¸ No. 01-
944 (U.S. Vet. App. Jan 13, 2004), the United States Court of 
Appeals for Veterans Claims (Court) held that in a VCAA 
notification letter, VA must also notify the claimant that 
any evidence in his/her possession that pertains to the claim 
should be provided.  In this case, the November 2001 VCAA 
letter specifically advised the veteran that he should tell 
VA about any additional information or evidence that he wants 
VA to obtain.  The Board finds that the veteran has been 
advised to provide all evidence relevant to his claims.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  In 
Pelegrini, the Court held that VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision.  Here, the record contains a 
copy of an undated VCAA notice letter, identical to that 
which was sent in November 2001.  It appears that this letter 
was sent in July 2001, prior to the September 2001 rating 
decision on appeal.  The Board bases this conclusion on a 
handwritten notation on a July 5, 2001 deferred rating sheet 
that actions were completed on July 27, 2001, which were 
noted to include sending the veteran a VCAA notice.  
Nevertheless, the Board concludes that consideration of the 
claims may continue even if the VCAA letter was not sent out 
in July 2001, as the veteran's interests have not been 
prejudiced.  He has not identified any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claims which has not been obtained.  He was not required to 
meet any heightened burden of proof.  The Board believes that 
there is not prejudicial error and that consideration of the 
claims may proceed.

New and Material Claims

The veteran is seeking entitlement to service connection for 
peripheral neuropathy, lung disease, and acute intermittent 
porphyria.  A review of the record demonstrates that the 
veteran's claims were denied by the RO in a January 1998 
rating decision.  The veteran was notified of the RO's 
decision in February 1998 and he filed a notice of 
disagreement in January 1999.  A statement of the case was 
issued in November 1999; however, the veteran failed to 
perfect his appeal with the filing of a substantive appeal.  
The January 1998 rating action therefore became final based 
upon the evidence then of record.  See 38 U.S.C.A. § 7105.  
However, a claim will be reopened if new and material 
evidence has been presented or secured since the prior final 
decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).  However, the amended version is 
only applicable to claims filed on or after August 29, 2001.  
The veteran filed his claim in March 2001.  The change in the 
regulation therefore does not impact the present case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence received since the January 1998 rating decision 
includes private physical therapy records dated from 1994 to 
1995, private treatment and hospital records dated from 1991 
to 1995, private treatment records dated from 1987 to 1995, 
an August 1997 electromyography (EMG) study, VA examination 
reports and medical opinions, private treatment records dated 
from 1999 to 2001, and records from the Social Security 
Administration.  

The private physical therapy records dated from 1994 to 1995 
are new in that they were not previously of record.  However, 
they do not bear directly and substantially upon the specific 
matters under consideration, the incurrence or aggravation of 
peripheral neuropathy, porphyria, and/or a lung disability as 
a result of active military service.  These treatment records 
demonstrate treatment of cervical and lumbar spine 
complaints.  They do not provide any information or evidence 
as to the etiology of peripheral neuropathy, porphyria, or a 
lung disability, nor do they demonstrate any evidence of a 
causal connection between those disabilities and active 
military service, including herbicide exposure.  Thus, the 
newly submitted evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claims as it does not tend to show that peripheral 
neuropathy, porphyria, or a lung disorder were incurred in or 
aggravated during military service, or are otherwise 
attributable to service.  See 38 C.F.R. § 3.156(a).  

The private treatment and hospital records dated from 1991 to 
1995 are new in that they were not previously of record.  
However, they do not bear directly and substantially upon the 
specific matters under consideration, the incurrence or 
aggravation of peripheral neuropathy, porphyria, and/or a 
lung disability during active military service.  These 
private treatment and hospital records demonstrate treatment 
related to a herniated lumbar disc, cervical fusion, neck 
pain, cervical radiculopathy, and peptic ulcer disease.  
These records are silent for any evidence as to the etiology 
of the veteran's peripheral neuropathy, porphyria, or lung 
disability, nor do they demonstrate any causal connection 
between those disabilities and any incident of active 
military service, including herbicide exposure.  Thus, the 
newly submitted evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claims as it does not tend to show that peripheral 
neuropathy, porphyria, or a lung disorder were incurred in or 
aggravated during military service, or are otherwise 
attributable to service.  See 38 C.F.R. § 3.156(a).  

Private treatment records dated from 1987 to 1995 are new in 
that they were not previously of record.  However, they do 
not bear directly and substantially upon the specific matters 
under consideration, the incurrence or aggravation of 
peripheral neuropathy, porphyria, and/or a lung disability 
during active military service.  These records demonstrate 
complaints and treatment relevant to the cervical and lumbar 
spine.  EMG studies dated in 1994 and 1995 demonstrate no 
abnormal findings and normal nerve conduction studies.  These 
treatment records do not provide any information or evidence 
as to the etiology of the veteran's peripheral neuropathy, 
porphyria, or lung disability, nor do they demonstrate any 
causal connection between those disabilities and any incident 
of military service, including herbicide exposure.  Thus, the 
newly submitted evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claims as it does not tend to show that peripheral 
neuropathy, porphyria, or a lung disorder were incurred in or 
aggravated during military service, or are otherwise 
attributable to service.  See 38 C.F.R. § 3.156(a).  

An August 1997 EMG study is duplicative of evidence 
previously received and considered by the RO.  Therefore, 
this evidence is not new and material.  See 38 C.F.R. 
§ 3.156(a).  

VA examination reports and medical opinions dated in 1999 are 
new in that they were not previously of record.  However, 
they do not bear directly and substantially upon the specific 
matters under consideration, the incurrence or aggravation of 
peripheral neuropathy, porphyria, and/or a lung disability 
during active military service.  A February 1999 VA medical 
opinion demonstrates findings of cervical arthropathy and 
carpal tunnel syndrome.  A December 1999 VA neurological 
examination reflects diagnoses of a history of cervical 
trauma with resulting cervical radiculopathy and cervical 
fusion.  Carpal tunnel syndrome, totally unrelated to the 
cervical disease, was also noted.  A December 1999 VA spine 
examination reflects a finding of a history of neck injury 
and persistent pain followed by cervical fusion in 1993, with 
no clinical evidence of any significant neurological deficit 
in the upper limbs or neck.  An October 2002 VA examination 
report demonstrates a finding of glycosuria of unknown 
etiology.  These examination reports and medical opinion are 
completely silent for any evidence of a causal connection 
between the veteran's peripheral neuropathy, porphyria, or 
lung disability and any incident of military service, 
including herbicide exposure.  Thus, the newly submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claims as it does 
not tend to show that peripheral neuropathy, porphyria, or a 
lung disorder were incurred in or aggravated during military 
service, or are otherwise attributable to service.  See 
38 C.F.R. § 3.156(a).  

Private treatment records dated from 1999 to 2001 are new in 
that they were not previously of record.  However, these 
records do not bear directly and substantially upon the 
specific matters under consideration, the incurrence or 
aggravation of peripheral neuropathy, porphyria, and/or a 
lung disability during active military service.  These 
records demonstrate complaints and treatment relevant to 
cervical radiculopathy, cervical spondylosis, and anterior 
cervical diskectomy.  A September 2000 EMG report reflects 
conclusions of mild generalized sensory axonal 
polyneuropathy, bilateral carpal tunnel entrapment, chronic 
and predominantly demyelinating, and acute and active right 
C7 radiculopathy with chronic features imposed.  In October 
2000, the veteran was hospitalized for rehabilitation 
secondary to acute intermittent porphyria and cervical fusion 
C5-6 with laminectomy and rod in September 2000.  Various 
discharge diagnoses were noted, including chronic obstructive 
pulmonary disease, Agent Orange exposure causing porphyria, 
and peripheral neuropathy.  The veteran was again 
hospitalized in June 2001 with an acute intermittent 
porphyria flare-up, and a June 2001 statement from a private 
physician notes that the veteran was exposed to Agent Orange.  
Although these records demonstrate current diagnoses of acute 
intermittent porphyria, peripheral neuropathy, and a lung 
disability, they do not provide any competent medical 
information or evidence as to the etiology of these 
disabilities.  The Board recognizes that the October 2000 
discharge summary reflects a discharge diagnosis of Agent 
Orange exposure causing porphyria.  However, this diagnosis 
is not supported by any discussion or findings in the 
remainder of the discharge summary.  A mere history recorded 
by a medical examiner, without an independent basis based on 
review of actual medical records does not constitute 
competent medical evidence and does not enjoy the presumption 
of truthfulness accorded by Justus v. Principi, 3 Vet. App. 
510, 513 (1992), in a determination as to whether the 
evidence is new and material.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  These records do not demonstrate a 
causal connection between the veteran's peripheral 
neuropathy, porphyria, or lung disorder and active military 
service or herbicide exposure.  Thus, the newly submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claims as it does 
not tend to show that peripheral neuropathy, porphyria, or a 
lung disorder were incurred in or aggravated during military 
service, or are otherwise attributable to service.  See 
38 C.F.R. § 3.156(a).  

Records received from the Social Security Administration 
(SSA) are new in that they were not previously of record.  
However, they do not bear directly and substantially upon the 
specific matters under consideration, the incurrence or 
aggravation of peripheral neuropathy, porphyria, and/or a 
lung disability during active military service.  Medical 
records received by SSA demonstrate treatment for acute 
intermittent porphyria, cervical spine complaints, gastro-
intestinal complaints, and urinary retention.  Peripheral 
neuropathy, pulmonary fibrosis, and chronic obstructive 
pulmonary disease were also noted.  Although these records 
reflect notations of porphyria, peripheral neuropathy, and a 
lung disability, they do not provide any information or 
evidence as to the etiology of those disabilities, nor do 
they demonstrate any causal connection between those 
disabilities and any incident of military service, including 
herbicide exposure.  Thus, the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims as it does not tend to 
show that peripheral neuropathy, porphyria, or a lung 
disorder were incurred in or aggravated during military 
service, or are otherwise attributable to service.  See 
38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has not been received to reopen the 
veteran's claims of entitlement to service connection for 
peripheral neuropathy, acute intermittent porphyria, or a 
lung disease, claimed as secondary to herbicide exposure; the 
appeal is denied.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



